Exhibit 21 SOUTH JERSEY INDUSTRIES, INC. SUBSIDIARIES OF REGISTRANT AS OF DECEMBER 31, 2008 The following is a list of the significant subsidiaries of South Jersey Industries, Inc. Percentage of Voting Securities Directly or Indirectly State of Owned by Immediate Parent Relationship Incorporation South Jersey Industries, Inc. Registrant Parent New Jersey South Jersey Gas Company 100 (1) New Jersey Marina Energy LLC 100 (5) New Jersey South Jersey Energy Company 100 (5) New Jersey South Jersey Resources Group, LLC 100 (5) Delaware South Jersey Energy Service Plus, LLC 100 (5) New Jersey SJ EnerTrade, Inc. 100 (2) New Jersey Energy & Minerals, Inc. 100 (1) New Jersey R&T Group, Inc. 100 (1) New Jersey South Jersey Fuel, Inc. 100 (3) New Jersey South Jersey Energy Solutions, LLC 100 (1) New Jersey SJI Services, LLC 100 (1) New Jersey AC Landfill Energy, LLC 51 (4) New Jersey WC Landfill Energy, LLC 51 (4) New Jersey (1)Subsidiary of South Jersey Industries, Inc. (2)Subsidiary of South Jersey Energy Company (3)Subsidiary of Energy & Minerals, Inc. (4)Subsidiary of Marina Energy LLC (5)Subsidiary of South Jersey Energy Solutions, LLC
